--------------------------------------------------------------------------------

Exhibit 10.1



SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of March 7,
2019, by and between RiceBran Technologies, a California corporation (the
“Company”), and each investor identified on the signature pages hereto (each,
including its successors and assigns, an “Investor” and, collectively, the
“Investors”.  The Investors and the Company shall be referred to collectively
herein as the “Parties” and each, individually, a “Party”.


WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506(b) promulgated
thereunder, each Investor wishes to purchase, and the Company wishes to sell
that number of shares of the Company’s common stock (“Common Stock”) (or, in
lieu thereof, pre-funded warrants to purchase Common Stock substantially in the
form attached hereto as Exhibit B (“Warrants”)) as set forth on such Investor’s
signature page attached hereto.


WHEREAS, at the Closing (as defined below) of the sale and issuance of shares of
Common Stock (the “Shares”) or Warrants, as applicable (collectively, the
“Securities”) pursuant to this Agreement, the Parties shall execute and deliver
a Registration Rights Agreement, in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act (as
defined below) and the rules and regulations promulgated thereunder, and
applicable state securities laws.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.           Purchase and Sale of Securities.  On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investors, severally and not jointly, hereby agree to purchase and the Company
hereby agrees to sell and issue, (i) up to an aggregate of $12,140,000.56 in
Shares, with each Investor purchasing, at a per share purchase price equal to
$3.00 per share of Common Stock (the “Per Share Purchase Price”), and (ii) for
each Investor whose purchase of Shares hereunder would otherwise result in such
Investor, together with its affiliates, beneficially owning more than 19.99% of
the outstanding Common Stock immediately following the Closing, a Warrant for
that number of shares of Common Stock (the “Warrant Shares”) for a purchase
price equal to Per Share Purchase Price minus $0.01 multiplied by the number of
Warrant Shares issuable pursuant thereto (the “Warrant Purchase Price”), as set
forth on such Investor’s signature page attached hereto.  Each Warrant shall be
exercisable at an exercise price equal to $0.01.  Each Investor’s aggregate
purchase price for the Securities purchased by such Investor is as set forth on
such Investor’s signature page attached hereto (“Purchase Price”).



--------------------------------------------------------------------------------

2.           Purchase Price.  At the Closing, each Investor shall pay its
respective Purchase Price to the Company in exchange for the Securities to be
issued to and purchased by such Investor.  At the Closing, each Investor shall
fund its Purchase Price by wire transfer of immediately available funds to the
account specified in writing by the Company at least one (1) Business Day prior
to the Closing.


3.           The Closing.  The purchase and sale of the Securities shall take
place at a closing (the “Closing”) to be held at the offices of Weintraub Tobin
Chediak Coleman Grodin Law Corporation, 400 Capitol Mall, 11th Floor,
Sacramento, California, subject to the satisfaction or, to the extent permitted
by applicable law, waiver of all conditions to the obligations of the Parties
set forth in Section 4, or at such other place or at such other time or date as
the Parties mutually may agree in writing.  At the Closing, the Company shall
deliver to each Investor:  (i) this Agreement duly executed by the Company; (ii)
a photocopy or other evidence certified by an officer of the Company of a
certificate registered in such Investor’s name representing the number of Shares
that such Investor is purchasing at the Closing, (iii) if applicable, the
Warrants, and (iv) the Registration Rights Agreement duly executed by the
Company.  At the Closing, each Investor shall deliver to the Company (i) this
Agreement duly executed by such Investor; (ii) the Registration Rights Agreement
duly executed by such Investor (other than Continental (as defined below); (iii)
the Purchase Price for the Securities to be purchased by such Investor in
accordance with Section 2, and (iv) the Selling Stockholder Questionnaire
attached as Annex B to the Registration Rights Agreement.  The day on which the
Closing takes place is referred to as the “Closing Date.”


4.           Closing Conditions; Certain Covenants.


4.1        Conditions to each Investor’s Obligations.  The obligation of each
Investor to purchase the Securities to be issued to such Investor at the Closing
is subject to the fulfillment, to such Investor’s reasonable satisfaction, prior
to or at the Closing, of each of the following conditions, any of which may, to
the extent permitted by applicable law, be waived by such Investor:


(a)          Representations and Warranties.


(i)          The representations and warranties of the Company contained in this
Agreement (other than the Fundamental Representations) shall be true and correct
in all material respects (except for such representations and warranties that
are qualified by their terms by reference to materiality or Material Adverse
Effect (as defined below), which representations and warranties as so qualified
shall be true and correct in all respects) on the date hereof and on and as of
the Closing Date as if made on and as of such date (unless as of a specific date
therein, in which case they shall be so true and correct as of such date).


(ii)          The Fundamental Representations shall be true and correct in all
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.


2

--------------------------------------------------------------------------------

(b)         Officer’s Certificate.  The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions in Section 4.1(a) and Section 4.1(h).


(c)          Registration Rights Agreement.  The Company shall have duly
executed and delivered the Registration Rights Agreement to such Investor.


(d)          No Actions.  No federal, national, supranational, state,
provincial, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal or
arbitral or judicial body (including any grand jury) (each, a “Governmental
Authority”) shall have enacted, issued, promulgated, instituted, threatened,
enforced or entered any law, rule, judgment, injunction, order, decree,
Proceeding, regulation or legislation that is then in effect, and no Proceeding
shall have been initiated by any Governmental Authority the intent of which, in
each case, is to enjoin, restrain, condition, limit, make illegal or otherwise
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.


(e)          Deliverables.  At the Closing, the Company shall have tendered to
such Investor the appropriate deliverables as set forth herein.


(f)         Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to such Investor,
and such Investor shall have received all such counterpart originals or
certified or other copies of such documents as such Investor may reasonably
request.


(g)          No Delisting.  No stop order or suspension of trading shall have
been imposed by The NASDAQ Stock Market, the Commission or any other
Governmental Authority with respect to the public trading of the Common Stock.


(h)          No Material Adverse Effect.  There shall have been no Material
Adverse Effect since September 30, 2018.


4.2        Conditions to the Company’s Obligations.  The obligation of the
Company to sell and issue the Securities to an Investor at the Closing is
subject to the fulfillment, to the Company’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions, any of which may, to the
extent permitted by applicable law, be waived by the Company:


(a)          Representations and Warranties.  The representations and warranties
of such Investor contained in this Agreement (other than Sections 6.2 and 6.3)
shall be true and correct in all material respects on the date hereof and on and
as of the Closing Date as if made on and as of such date.  The representations
of such Investor contained in Sections 6.2 and 6.3 shall be true and correct in
all respects on the date hereof and on and as of the Closing Date as if made on
and as of such date.


3

--------------------------------------------------------------------------------

(b)          Purchase Price.  At the Closing, such Investor shall have tendered
such Investor’s Purchase Price to the Company.


(c)          Registration Rights Agreement.  Such Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.


(d)          Deliverables.  At the Closing, such Investor shall have tendered to
the Company the appropriate deliverables as set forth herein.


(e)         No Actions.  No Governmental Authority shall have enacted, issued,
promulgated, instituted, threatened, enforced or entered any law, rule,
judgment, injunction, order, decree, Proceeding, regulation or legislation that
is then in effect, and no Proceeding shall have been initiated by any
Governmental Authority the intent of which, in each case, is to enjoin,
restrain, condition, limit, make illegal or otherwise prohibit or obtain
substantial damages in respect of, this Agreement or the consummation of the
transactions contemplated by this Agreement.


(f)         Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.


4.3        Securities Law Disclosure; Publicity.  The Company shall (a) by 9:00
a.m. (New York City time) on the Business Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby in a form agreed upon by Investors purchasing Securities
representing a majority of the aggregate Purchase Price hereunder and (b) file a
Current Report on Form 8-K with the Commission disclosing the material terms of
the transactions contemplated hereby, and including the Transaction Documents
(as defined below) as exhibits thereto, within the time required by the 1934
Act.  From and after the issuance of such press release, and except for such
Investors that agree otherwise in a separate written agreement with the Company,
the Company represents to the Investors that the Company shall have publicly
disclosed all material, non-public information delivered to the Investors by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  The Company and the Investors shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Investor shall issue any
such press release nor otherwise make any public statement without the prior
consent of the Company, with respect to any press release of any Investor, or
without the prior consent of each Investor, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior written notice of such public
statement or communication.


4

--------------------------------------------------------------------------------

4.4         Legends.


(a)          The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 (as defined
below), to the Company or to an affiliate of an Investor, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  As a condition of such transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and the Registration Rights Agreement and shall have the rights and
obligations of an Investor under this Agreement and the Registration Rights
Agreement.


(b)          Each Investor understands that, except as provided below, the stock
certificates evidencing the Securities may bear the following legends:


THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF EITHER (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE
COMPANY’S LEGAL COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO AN EXEMPTION FROM THE RESTRICTIONS ON
TRANSFERABILITY AND RESALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


(c)         The Company shall use its reasonable best efforts to cause its
transfer agent to remove the legend set forth above and to issue a certificate
without such legend to the holder of the Shares or Warrant Shares upon which it
is stamped, or to issue to such holder by electronic delivery at the applicable
balance account at the Depository Trust Company, unless otherwise required by
state securities or “blue sky” laws, (i) while such Shares or Warrant Shares are
registered for resale under the 1933 Act, (ii) following any sale of such Shares
or Warrant Shares pursuant to Rule 144 (assuming Investor is not an Affiliate of
the Company), (iii) if such Shares or Warrant Shares are eligible for sale under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares and Warrant
Shares and without volume or manner-of-sale restrictions or (iv) if such legend
is not required under applicable requirements of the 1933 Act as provided in an
opinion of counsel provided by such holder to the Company.


(d)         The Company agrees that, following the Effective Date or at such
time as such legend is not required pursuant to this Section 4.4, the Company
shall, no later than two (2) Trading Days following the delivery by such
Investor to the Company or the Company’s transfer agent of a certificate
representing the Shares or Warrant Shares issued with a restrictive legend and
such other information reasonably required by the Company to evidence such
legend is not required pursuant to this Section 4.4 (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Investor a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section 4 unless agreed to by such Investor or if
required by law.  Certificates for Shares or Warrant Shares subject to legend
removal hereunder shall be transmitted by the Company’s transfer agent to such
Investor by crediting the account of such Investor’s prime broker with the
Depository Trust Company System, as directed by such Investor.


5

--------------------------------------------------------------------------------

5.          Representations and Warranties of the Company.  Except as set forth
in the disclosure schedules separately delivered to the Investors concurrently
herewith (the “Disclosure Schedules”), which Disclosure Schedules are referenced
below as “Schedules” and shall be deemed a part hereof and shall qualify the
representations and warranties otherwise made herein, to the extent (i) of the
disclosure contained in the corresponding section of the Disclosure Schedules or
(ii) that it is reasonably apparent from the subject matter contained in the
face of such disclosure that such disclosure should also qualify or apply to
other representations and warranties, the Company hereby makes the following
representations and warranties to each of the Investors:


5.1         Subsidiaries, Organization, Good Standing and Qualification.


(a)         Exhibit 21 to the 10-K sets forth a correct and complete list of all
of the direct and indirect subsidiaries of the Company that are required to be
disclosed on Exhibit 21 to a Form 10-K, and the Company’s ownership interest
therein. Except as set forth on Schedule 5.1(a), the Company owns, directly or
indirectly, its capital stock or other equity interests of each Subsidiary free
and clear of all Liens, and, except as Previously Disclosed, all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.


(b)          The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Neither the Company nor
any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.


(c)          Each of the Company and the Subsidiaries is duly qualified to
transact business and is in good standing in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect.  No Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


6

--------------------------------------------------------------------------------

(a)        5.2        Capitalization and Voting Rights.  The authorized capital
of the Company as of the date hereof consists of (i) 50,000,000 shares of Common
Stock, of which 29,299,912  shares of Common Stock were issued and outstanding
as of March 7, 2019, and (ii) 20,000,000 shares of Preferred Stock, no par value
per share (the “Preferred Stock”), of which 225 shares of Series G Preferred
Stock are presently issued and outstanding.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents. 
Except as Previously Disclosed or as reflected on Schedule 5.2, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary.  The issuance and sale of the Securities will not (a)
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investors or to the Holders (as defined
in the Warrants)), (b) result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, redemption or reset price under any
of such securities or (c) accelerate any exercise, conversion, exchange or
redemption rights of any holder of Company securities.  Except as Previously
Disclosed, there are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary.  The Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  Except as Previously Disclosed or as provided in
Schedule 5.2, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders. So long as the Warrants remain outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the maximum number of shares of Common
Stock issuable upon exercise of the Warrants (without regard to any limitations
on the exercise of the Warrants set forth therein).


5.3        Authorization; Enforcement.  All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Registration Rights
Agreement and the performance of all obligations of the Company hereunder and
thereunder, and the authorization, sale and issuance of the Securities have been
taken on or prior to the date hereof and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection with
the consummation of the transactions contemplated by the Transaction Documents. 
This Agreement and each other Transaction Document to which it is a party has
been (or upon delivery will have been) duly and validly authorized, executed and
delivered by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


7

--------------------------------------------------------------------------------

5.4        Valid Issuance.  The Securities are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free and clear of all Liens other than Liens
created by such Investor and restrictions on transfer under this Agreement and
under applicable state and federal securities laws.


5.5        Offering.  Assuming the accuracy of each Investor’s representations
and warranties set forth in Section 6 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws.  Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.  The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.


5.6         Public Reports.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the 1933 Act or 1934 Act, including without limitation as to its filings of
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K (such materials, including all exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“Public Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such Public Reports prior to the expiration of
any such extension.  As of their respective dates, the Public Reports complied
in all material respects with the requirements of the 1933 Act and 1934 Act, as
applicable, and none of the Public Reports, when filed, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of circumstances under which they were made, not misleading.    The financial
statements included within the Public Reports for the fiscal years ended
December 31, 2017 and December 31, 2016 and for each quarterly period thereafter
(the “Financial Statements”) have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
throughout the periods indicated and with each other, except that unaudited
Financial Statements may not contain all footnotes required by GAAP.  The
Financial Statements fairly present, in all material respects, the financial
condition and operating results and cash flows of the Company and its
consolidated Subsidiaries as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.


5.7         Compliance With Laws.  Neither the Company nor any Subsidiary: (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any Governmental Authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any Governmental Authority, including all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters except, in
each case, as could not have or reasonably be expected to result in a Material
Adverse Effect.


8

--------------------------------------------------------------------------------

5.8        Violations.  The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Securities and the consummation of the transactions
contemplated hereby and thereby, do not and will not result in or constitute any
of the following:  (a) a violation of any provision of the articles of
incorporation, bylaws or other governing documents of the Company or any of its
Subsidiaries; (b) subject to receipt of the Required Approvals, a violation of
any provisions of any applicable law, rule, regulation, order, judgment,
injunction or of any writ or decree of any court or governmental
instrumentality; (c) a default or an event that, with notice or lapse of time or
both, would be a default, breach, or violation of a lease, license, promissory
note, conditional sales contract, commitment, indenture, mortgage, deed of
trust, or other agreement, instrument, or arrangement to which the Company or
any Subsidiary is a party or by which the Company, any Subsidiary or their
respective assets or properties are bound; (d) an event that would permit any
party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of the Company or any Subsidiary; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company or any of its
Subsidiaries; except in the case of each of clauses (c), (d) and (e), such as
could not have or reasonably be expected to result in a Material Adverse Effect.


5.9        Consents; Waivers.  Other than the Required Filings, no consent,
waiver, approval or authority of any nature, or other formal action, by any
Person, not already obtained, is required, and, except for the filings
contemplated by Section 7.4, the Company is not required to give any notice to,
or make any filing or registration with, any Person, in each case, in connection
with the execution, delivery and performance of the Transaction Documents by the
Company or the consummation by the Company of the transactions provided for
therein, other than (i) the filings required pursuant to Section 4.3 of this
Agreement, (ii) the filing with the Commission pursuant to the Registration
Rights Agreement, (iii) the notice and/or applications(s) to each applicable
Trading Market for the issuance and sale of the Securities and the listing of
the Shares for trading thereon, and (iv) the filing of a Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).


5.10       Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by an Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Investor’s purchase of the
Securities.  The Company further represents to each Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.


9

--------------------------------------------------------------------------------

5.11       Sarbanes-Oxley Act. The Company is in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002, as amended,
that are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in 1934 Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the 1934 Act
is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the 1934 Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the 1934 Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the 1934 Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.


5.12      Absence of Litigation.  Except as Previously Disclosed, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective assets or
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority, self-regulatory organization or body which (a)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (b) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 5.12, neither the Company nor any
Subsidiary, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Proceeding involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  Except as set forth on Schedule 5.12 or as Previously
Disclosed, there has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the 1934 Act or the 1933 Act.


10

--------------------------------------------------------------------------------

5.13       Material Changes; Undisclosed Events, Liabilities or Developments. 
Since the date of the latest audited financial statements included within the
Public Reports, except as disclosed in a subsequent Public Report filed prior to
the date hereof: (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company and the Subsidiaries have not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) neither the Company nor any
Subsidiary has issued any equity securities to any officer, director or
Affiliate, except pursuant to and in accordance with existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the transactions
contemplated by this Agreement and the Registration Rights Agreement or as set
forth in Schedule 5.13, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed prior
to the date that this representation is made.


5.14      Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as Previously
Disclosed as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a written notice that any of, the
Intellectual Property Rights that are material to the Company and the
Subsidiaries have expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement.  Neither the Company nor any Subsidiary has received, since the date
of the latest audited financial statements included within the Public Reports, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
could not have or could not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual property rights, except where failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


11

--------------------------------------------------------------------------------

5.15       Registration Rights.  Except as set forth on Schedule 5.15 and other
than the Investors, no person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company or any
Subsidiary.


5.16      Disclosure.  All of the written materials furnished by or on behalf of
the Company to the Investors regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, taken as a whole, are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading.  The Company acknowledges and agrees that no
Investor makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Transaction Documents.


5.17       No Integrated Offering. Assuming the accuracy of each Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.


5.18      Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and currently planned capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.  For purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness for borrowed money of others, whether or
not the same are or should be reflected in the Company’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.


12

--------------------------------------------------------------------------------

5.19       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


5.20       Title to Assets.  The Company and the Subsidiaries owns, licenses or
leases all such assets and properties as are necessary to the conduct of their
business as presently operated and as proposed to be operated. The Company and
the Subsidiaries have good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
that is material to the business of the Company and the Subsidiaries, in each
case free and clear of all Liens except for (i) Liens that do not materially
affect the value of such property and do not materially interfere with the use
made and proposed be made of such property by the Company and the Subsidiaries
and (ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefor in accordance with GAAP and the
payment of which is neither delinquent nor subject to penalties.  Any real
property, buildings or facilities held under lease or sublease by the Company or
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company or the Subsidiaries, as applicable, are in compliance.
Neither the Company nor any Subsidiary has received any notice of any unresolved
claim adverse to its ownership of any real or personal property or of any
unresolved claim against the continued possession of any real property, whether
owned or held under lease or sublease by the Company or any Subsidiary.


5.21       Taxes.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries have, in each case, made or filed all
federal, state, foreign, local and other tax returns that are required to be
made or filed by it and has paid or made provision for the payment of all taxes
and other governmental assessments and charges that are material in amount. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authorities of any jurisdiction.


5.22       Employee Relations.  No labor dispute with the employees of the
Company currently exists or, to the Company’s knowledge, is likely to occur,
which could reasonably be expected to be material to the Company and the
Subsidiaries. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and to the Company’s knowledge, the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


13

--------------------------------------------------------------------------------

5.23        Foreign Corrupt Practices; Money Laundering; OFAC.


(a)        Neither the Company nor any Subsidiary, nor any director, officer, or
employee thereof, nor any agent or other Person acting on behalf of the Company
has: (i) directly or indirectly, used any funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to foreign or domestic
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official, agent, representative or employee or to
any foreign or domestic political parties or campaigns; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended or any analogous or similar rule, law, regulation of any non-U.S.
jurisdiction; (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official, agent, representative or employee or (v) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf) which is in violation of law.


(b)        The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements and money laundering statutes of the United States
(including the Currency and Foreign Transactions Reporting Act of 1970, as
amended) and all other jurisdictions to which the Company is subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable Governmental
Authority (collectively, the “Money Laundering Laws”) and no Proceeding
involving the Company with respect to the Money Laundering Laws is pending or,
to the best knowledge of the Company or any Subsidiary, threatened.


(c)        Neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary nor any customer, supplier or other third-party with whom the
Company or any Subsidiary has business relations with, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.


14

--------------------------------------------------------------------------------

5.24       Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.


5.25       Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as Previously Disclosed, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


5.26      Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, except to the extent otherwise provided
in Schedule 5.26, directors and officers insurance coverage at least equal to
the aggregate total Purchase Price for all Investors.  Neither the Company nor
any Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.


5.27       Transactions With Affiliates and Employees.  Except as Previously
Disclosed or as set forth on Schedule 5.27, none of the officers or directors of
the Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company in the ordinary course of business and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.  The Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, the maximum number of
shares of Common Stock issuable upon exercise of any stock options issued under
any stock option plan of the Company.


15

--------------------------------------------------------------------------------

5.28       Certain Fees.  Except as set forth on Schedule 5.28, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  No Investor shall have any
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to agreements entered into
by such Investor, which fees or commission shall be the sole responsibility of
the Investor) made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents due to an arrangement or agreement
made by the Company.


5.29      Investment Company.  The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


5.30       Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the Commission is contemplating
terminating such registration.  Except as Previously Disclosed, The Company has
not, in the 12 months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.  The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.  The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.


5.31       Application of Takeover Protections; Rule 16b-3.  The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities and (b) in order to
cause the sale of the Securities hereunder to be exempt from the short swing
profit disgorgement provisions of Section 16(b) of the 1934 Act for any director
(including any person who may be considered a “director by deputization”) who
may have a direct or indirect pecuniary interest in the Securities.


16

--------------------------------------------------------------------------------

5.32      No General Solicitation.  Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


5.33       No Disagreements with Accountants and Lawyers.  To the knowledge of
the Company, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.


5.34      FDA.  There is no pending, completed or, to the Company’s knowledge,
threatened, Proceeding (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the U.S. Food and Drug Administration (“FDA”) or any other
Governmental Authority, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect. 
The Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
material concern as to approving or clearing for marketing any product being
developed or proposed to be developed by the Company.


5.35       Form S-3 Eligibility.  The Company is eligible to register the resale
of the Securities for resale by the Investors on Form S-3 promulgated under the
1933 Act.


5.36       Stock Option Plans.  Each stock option granted by the Company under
the Company’s stock option plan was granted (i) in accordance with the terms of
the Company’s stock option plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and applicable law.  No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.


17

--------------------------------------------------------------------------------

6.           Representations and Warranties of each Investor.  Each Investor
hereby represents, warrants and covenants, severally and not jointly, that:


6.1         Organization; Authorization.  Such Investor is validly existing and
in good standing under the laws of the State of its formation.  Such Investor
has full power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
has taken all action necessary to authorize the execution and delivery of this
Agreement and the Registration Rights Agreement, the performance of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby.


6.2        No Public Sale or Distribution. Such Investor is acquiring the
Securities for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act.  Such Investor is acquiring the Securities hereunder in the ordinary course
of its business.  Such Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a Governmental
Authority including any department or agency thereof (each, a “Person”) to sell,
transfer, pledge, assign or otherwise distribute any of the Securities (this
representation and warranty shall not limit in any way such Investor’s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws and the terms of
the Transaction Documents).


6.3        Accredited Investor Status; Investment Experience. Such Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D.  Such Investor can bear the economic risk of its investment in the
Securities, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.


6.4         Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.


18

--------------------------------------------------------------------------------

6.5         Information.  Such Investor and its advisors, if any, have had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the Public Reports.  Such Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained herein.  Such Investor understands that its investment
in the Securities involves a high degree of risk.  Such Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities. 
Such Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.


6.6         No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


6.7         Validity; Enforcement; No Conflicts. This Agreement and each other
Transaction Document to which such Investor is a party have been duly and
validly authorized, executed and delivered on behalf of such Investor and, when
delivered by the other applicable Parties in accordance with the terms hereof
and thereof, shall constitute the legal, valid and binding obligations of such
Investor enforceable against such Investor in accordance with their respective
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.  The execution,
delivery and performance by such Investor of this Agreement and each Transaction
Document to which such Investor is a party and the consummation by such Investor
of the transactions contemplated hereby and thereby will not (a) result in a
violation of the organizational documents of such Investor, as applicable, or
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Investor is a party, or (c)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to such
Investor, except in the case of clause (b) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Investor to
perform its obligations hereunder.


19

--------------------------------------------------------------------------------

6.8         Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Investor has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Investor first received a term sheet (written or oral) from the
Company or any other Person authorized to represent the Company setting forth
the material terms of the transactions contemplated hereunder and ending
immediately prior to the public announcement of the transactions contemplated
hereby as provided in Section 4.3 hereof.  Notwithstanding the foregoing, in the
case of an Investor that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Investor’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement or to such Investor’s representatives that are bound by
confidentiality obligations, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and Affiliates,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for the avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to locating or borrowing shares in order to
effect Short Sales or similar transactions in the future.


7.           Other Agreements of the Parties.


7.1        Public Information.  Until the earliest of the time that each
Investor no longer owns any Securities, the Company covenants to such Investor
to maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the 1934 Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act even if the Company is
not then subject to the reporting requirements of the 1934 Act.


7.2         Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that would be integrated with the offer or sale of
the Securities in a manner that would require the registration under the 1933
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.


7.3         Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that an Investor
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that such Investor could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and such
Investor.


20

--------------------------------------------------------------------------------

7.4         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Investor.  The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Investors
at the Closing under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of any Investor.


7.5         Use of Proceeds.  Each Investor acknowledges that the Company will
use the proceeds received from the purchase of the Securities for general
working capital purposes.


8.           Indemnification.  Subject to the provisions of this Section 8, the
Company will indemnify and hold each Investor, its Affiliates and each of their
respective officers, directors, agents, members, managers, control persons,
shareholders, partners and employees and agents (each, an “Investor Indemnified
Party”) harmless from and against any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Indemnified Party may suffer or
incur as a result of or relating to (i) any breach of any of the representations
or warranties made by the Company in this Agreement or in the other Transaction
Documents, (ii) any breach of any of the covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents or (iii) any
Proceeding instituted against the Investor Indemnified Parties in any capacity,
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Investor Indemnified Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
Proceeding is based upon a breach of such Investor’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Investor may have with any such stockholder , or any knowing violations by
such Investor of state or federal securities laws or any conduct by such
Investor which constitutes gross negligence, willful misconduct or
malfeasance).  If any Proceeding shall be brought against any Investor
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Indemnified Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Investor Indemnified
Party.  Any Investor Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of such Investor
Indemnified Party except to the extent that (a) the employment thereof has been
specifically authorized by the Company in writing, (b) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (c) in such Proceeding there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Investor Indemnified Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.  The Company will not be liable to any Investor
Indemnified Party under this Agreement (y) for any settlement by an Investor
Indemnified Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Investor Indemnified Party’s breach of any of the representations, warranties,
covenants or agreements made by such Investor in this Agreement or in the other
Transaction Documents. The indemnification required by this Section 8 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, within thirty days of when bills relating to
indemnifiable amounts are received by the Company.  The indemnity agreements
contained herein shall be in addition to any cause of action or similar right of
any Investor Indemnified Party against the Company or others and any liabilities
the Company may be subject to pursuant to law.  Notwithstanding anything herein
to the contrary, in no event shall the Company be liable to any Investor and its
other Investor Indemnified Parties pursuant to Section 8(i) above for more than
the total Purchase Price paid by such Investor.


21

--------------------------------------------------------------------------------

9.           Miscellaneous


9.1         Successors and Assigns.  Except as specifically provided otherwise
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties
(including transferees of the Securities).  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors purchasing Securities representing a majority of the
aggregate Purchase Price hereunder (other than by merger).  Any Investor may
assign any or all rights under this Agreement and the Registration Rights
Agreement to any Person to whom such Investor assigns or transfers any
Securities, provided, that, such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to such Investor.


9.2        No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8 and this Section 9.2, nothing in this Agreement is intended to confer
upon any party, other than the Parties or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


9.3        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


22

--------------------------------------------------------------------------------

9.4         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.5         Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient; if not, then on the next Business Day,
(c) five (5) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company to RiceBran Technologies, 1330 Lake
Robbins Drive, Suite 250, The Woodlands, Texas 77380, with a copy (which shall
not constitute notice) to Weintraub Tobin Chediak Coleman Grodin, 400 Capitol
Mall,  11th Floor, Sacramento, California, Attention: Christopher V. Chediak,
Esq.; Fax#: (916) 446-1611 or (b) in the case of an Investor, to the address as
set forth on the signature page of such Investor attached hereto or at such
other address as such party may designate by ten (10) days advance written
notice to the other parties hereto.


9.6        Amendments and Waivers.  No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Investor(s) to be bound by such amendment or against whom enforcement of
any such waiver is sought.


9.7         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


9.8         Entire Agreement.  This Agreement and the other Transaction
Documents together with the exhibits and schedules thereto, constitute the
entire agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to the such matters, and no party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein; provided, however, that, for the
avoidance of doubt, except for the Amendment to Registration Rights Agreement by
and between Continental Grain Company, a Delaware corporation (“Continental”),
and the Company dated the same date herewith, nothing herein or in any of the
other Transaction Documents shall amend or supersede the Common Stock Purchase
Agreement, dated as of September 13, 2017, by and between the Company and
Continental or the rights and obligations thereunder of the parties thereto.


23

--------------------------------------------------------------------------------

9.9         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by email delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


9.10       Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to,” (d) references to “hereunder” or “herein”
relate to this Agreement and (e) “or” is used in the inclusive sense of
“and/or”.


9.11       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Investor
and the Company will be entitled to specific performance under the Transaction
Documents.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.


9.12       Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to an Investor.


9.13       Survival.  The representations, warranties, covenants and agreements
contained herein shall survive the Closing and the delivery of the Securities.


9.14       Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.


24

--------------------------------------------------------------------------------

9.15       Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


9.16       Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


9.17       Construction.  The parties agree that each of them or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.


9.18       Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any of the Transaction Documents.  Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.


10.          Additional Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings set forth in
this Section 10:


“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person.  Notwithstanding anything to the contrary in this Agreement, the Company
and its Affiliates (other than the Investors and their Affiliates) shall not be
deemed to be Affiliates of any Investor or any of its respective Affiliates.


25

--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Company.


“Business Day” means any day except any Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
other governmental action to close.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Effective Date” means the earliest of the date that (i) the initial
Registration Statement has been declared effective by the Commission, (ii) all
of the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (iii) following the one year anniversary of
the Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(a)(1) of the 1933 Act without
volume or manner-of-sale restrictions.


“Fundamental Representations” means Sections 5.1 (Organization, Good Standing
and Qualification), 5.2 (Capitalization and Voting Rights), 5.3 (Authorization,
Enforcement), 5.4 (Valid Issuance), 5.5 (Offering), 5.8 (Violations), 5.9
(Consents, Waivers), 5.28 (Certain Fees) and 5.36 (Form S-3 Eligibility).


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document;
provided, however, that changes in the trading price of the Common Stock shall
not, in and of itself, constitute a Material Adverse Effect under clause (ii)
hereof.


“Previously Disclosed” means information publicly disclosed by the Company in
its Annual Report on Form 10-K for the fiscal year ended December 31, 2017 (the
“10-K”), and all other reports filed by the Company pursuant to the 1934 Act
since the filing of the 10-K and prior to the date hereof (excluding any risk
factor disclosures contained in any such documents and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).


26

--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation, notice of violation,
or proceeding (including, without limitation, an informal investigation or
partial proceeding, such as a deposition).


“Registrable Securities” shall have the meaning set forth in the Registration
Rights Agreement.


“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.


“Rule 144” means Rule 144 as promulgated by the Commission under the 1933 Act,
as such Rule may be amended from time to time, or any similar successor rule
that may be promulgated by the Commission.


“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21 to
the 10-K and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.


“Trading Day” means any day on which the Common Stock is traded on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Investor.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB Marketplace or the OTC
Bulletin Board (or any successors to any of the foregoing).


“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any other document, instrument, certificate or agreement entered into or
delivered pursuant to this Agreement or the Registration Rights Agreement.


[SIGNATURES ON THE FOLLOWING PAGE]


27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.



 
THE COMPANY:
         
RICEBRAN TECHNOLOGIES
           
By:
       
Name: Brent Rystrom
     
Title:  Chief Executive Officer
 



28

--------------------------------------------------------------------------------

[INVESTOR SIGNATURE PAGES TO RICEBRAN TECHNOLOGIES SECURITIES PURCHASE
AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.



Name of Investor: 

 
 



Signature of Authorized Signatory of Investor: 

 
 



Name of Authorized Signatory: 

 



Title of Authorized Signatory: 

 



Email Address of Authorized Signatory: 

 



Facsimile Number of Authorized Signatory: 

 



Address for Notice to Investor:


Address for Delivery of Securities to Investor (if not same as address for
notice):


Purchase Price: $
 
 




Shares: 

 
 




Warrants: 

 
 



EIN Number: 

 
 



[SIGNATURE PAGES CONTINUE]


29

--------------------------------------------------------------------------------

EXHIBIT A
REGISTRATION RIGHTS AGREEMENT


30

--------------------------------------------------------------------------------

EXHIBIT B
WARRANT




31

--------------------------------------------------------------------------------